UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Commission File Number000-51726 MAGYAR BANCORP, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-4154978 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 400 Somerset Street New Brunswick, New Jersey 08901 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code (732) 342-7600 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESýNO¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOý State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 15, 2007 Common Stock, $0.01 Par Value 5,923,742 Transitional Small Business Disclosure Format YES ¨ NO ý MAGYAR BANCORP, INC. Form 10-QSB Quarterly Report Table of Contents PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signature Pages 25 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In Thousands, Except Share Data) March 31, September 30, 2007 2006 (Unaudited) Assets Cash $ 5,969 $ 5,912 Interest earning deposits with banks 150 105 Total cash and cash equivalents 6,119 6,017 Investment securities - available for sale, at fair value 23,213 18,169 Investment securities - held to maturity, at amortized cost (fair value of $19,725 and $23,358 at March 31, 2007 and September 30, 2006, respectively) 20,073 23,895 Federal Home Loan Bank of New York stock, at cost 3,413 2,870 Loans receivable, net of allowance for loan losses of $4,289 and $3,892 at March 31, 2007 and September 30, 2006, respectively 378,414 347,969 Bank owned life insurance 9,794 9,606 Accrued interest receivable 2,328 2,218 Premises and equipment, net 22,867 21,690 Other assets 1,918 1,770 Total assets $ 468,139 $ 434,204 Liabilities and Stockholders' Equity Liabilities Deposits $ 348,593 $ 325,602 Escrowed funds 1,012 1,158 Federal Home Loan Bank of New York advances 60,066 47,996 Securities sold under agreements to repurchase 5,000 5,000 Accrued interest payable 884 1,141 Accounts payable and other liabilities 3,682 5,095 Total liabilities 419,237 385,992 Stockholders' equity Preferred stock: $.01 Par Value, 1,000,000 shares authorized; no shares issued - - Common stock: $.01 Par Value, 8,000,000 shares authorized; 5,923,742 issued at March 31, 2007 and September 30, 2006. 59 59 Additional paid-in capital 25,856 25,786 Unearned shares held by Employee Stock Ownership Plan (1,989 ) (2,133 ) Retained earnings 25,432 25,001 Accumulated other comprehensive loss, net (456 ) (501 ) Total stockholders' equity 48,902 48,212 Total liabilities and stockholders' equity $ 468,139 $ 434,204 The accompanying notes are an integral part of these statements. 1 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Operations (In Thousands, Except Per Share Data) For the Three Months For the Six Months Ended March 31, Ended March 31, 2007 2006 2007 2006 (Unaudited) Interest and dividend income Loans, including fees $ 6,681 $ 5,069 $ 13,197 $ 9,643 Investment securities 467 555 907 1,065 Federal Home Loan Bank of New York stock 56 22 100 55 Total interest and dividend income 7,204 5,646 14,204 10,763 Interest expense Deposits 3,036 1,921 5,980 3,628 Borrowed money 724 371 1,367 935 Total interest expense 3,760 2,292 7,347 4,563 Net interest and dividend income 3,444 3,354 6,857 6,200 Provision for loan losses 110 240 277 360 Net interest and dividend income after provision for loan losses 3,334 3,114 6,580 5,840 Other income Service charges 195 183 409 366 Other operating income 114 85 231 138 Gains on sales of loans 10 - 12 - Total other income 319 268 652 504 Other expenses Compensation and employee benefits 1,968 1,805 3,808 3,360 Occupancy expenses 617 443 1,208 911 Advertising 72 100 145 205 Professional fees 133 196 282 338 Service fees 127 116 249 216 Contribution to charitable foundation - 1,547 - 1,547 Other expenses 531 335 960 679 Total other expenses 3,448 4,542 6,652 7,256 Income (loss) before income tax expense 205 (1,160 ) 580 (912 ) Income tax expense (benefit) 46 (487 ) 149 (405 ) Net income (loss) $ 159 $ (673 ) $ 431 $ (507 ) Earnings per share- basic and diluted $ 0.03 N/A $ 0.07 N/A The accompanying notes are an integral part of these statements. 2 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Statement of Changes in Stockholders' Equity Six months ended March 31, 2007 (In Thousands, Except for Share Amounts) (Unaudited) Accumulated Common Stock Additional Other Shares Par Paid-In Unearned Retained Comprehensive Issued Value Capital ESOP Shares Earnings Income/(Loss) Total Balance, September 30, 2006 5,923,742 $ 59 $ 25,786 $ (2,133 ) $ 25,001 $ (501 ) $ 48,212 Net income - 431 - 431 Other comprehensive income, net of reclassification adjustments and taxes - 45 45 Total comprehensive income 476 Allocation of ESOP stock - - 31 144 - - 175 Compensation cost for stock options and restricted stock - - 39 - - - 39 Balance, March 31, 2007 5,923,742 $ 59 $ 25,856 $ (1,989 ) $ 25,432 $ (456 ) $ 48,902 The accompanying notes are an integral part of this statement. 3 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (In Thousands) For the Six Months Ended March 31, 2007 2006 (Unaudited) Operating activities Net income (loss) $ 431 $ (507 ) Adjustment to reconcile net income (loss) to net cash provided by operating activities Contribution of stock to charitable foundation - 1,047 Depreciation expense 563 488 Premium amortization on investment securities, net 75 56 Provision for loan losses 277 360 Gains on sale of loans (12 ) - ESOP and stock-based compensation expense 214 61 Increase in accrued interest receivable (110 ) (304 ) Increase in bank owned life insurance (188 ) (105 ) (Increase) decrease in other assets (292 ) 4,009 (Decrease) increase in accrued interest payable (257 ) 532 Decrease in accounts payable and other liabilities (1,413 ) (135 ) Net cash (used in) provided by operating activities (712 ) 5,502 Investing activities Net increase in loans receivable (30,710 ) (36,435 ) Purchases of investment securities available for sale (6,685 ) (3,085 ) Sales of investment securities available for sale 142 - Proceeds from maturities/calls of investment securities held to maturity - 2,010 Proceeds from maturities/calls of investment securities available for sale - 2,518 Principal repayments on investment securities held to maturity 3,788 3,460 Principal repayments on investment securities available for sale 1,635 1,560 Purchases of bank owned life insurance - (3,570 ) Purchases of premises and equipment (1,740 ) (2,027 ) (Purchase) redemption of Federal Home Loan Bank of New York stock (543 ) 615 Net cash used in investing activities (34,113 ) (34,954 ) Financing activities Net increase in deposits 22,991 27,635 Net proceeds from issurance of common stock - 24,782 Net purchase of common stock for ESOP - (2,306 ) Stock compensation tax benefit 12 - Net (decrease) increase in escrowed funds (146 ) 92 Proceeds from long-term Federal Home Loan Bank of New York advances 2,228 - Repayments of long-term Federal Home Loan Bank of New York advances (1,083 ) (968 ) Proceeds of short-term Federal Home Loan Bank of New York advances 10,925 - Repayments of short-term Federal Home Loan Bank of New York advances - (11,500 ) Repayments of securities sold under agreements to repurchase - (5,000 ) Repayments of loans payable - (2,497 ) Net cash provided by financing activities 34,927 30,238 Net increase in cash and cash equivalents 102 786 Cash and cash equivalents, beginning of period 6,017 3,209 Cash and cash equivalents, end of period $ 6,119 $ 3,995 Supplemental disclosures of cash flow information Cash paid for Interest $ 7,604 $ 4,031 Income taxes $ 414 $ 20 The accompanying notes are an integral part of these statements. 4 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) NOTE A - ORGANIZATION Magyar Bancorp, Inc. (the “Company”) was organized on January 23, 2006 to serve as the mid-tier stock holding company of Magyar Bank (the “Bank”). The Bank’s corporate structure was changed from a mutual savings bank to the mutual holding company form of ownership. Magyar Bank became a New Jersey-chartered stock savings bank subsidiary of Magyar Bancorp, Inc., a Delaware-chartered holding company. Magyar Bancorp, Inc. owns 100% of the outstanding shares of common stock of Magyar Bank. Magyar Bancorp, Inc. is a majority-owned subsidiary of Magyar Bancorp, MHC, a New Jersey-chartered mutual holding company. Magyar Bancorp, MHC owns 3,200,450 shares, or 54.03%, of the outstanding shares of common stock of Magyar Bancorp, Inc. The remaining 2,723,292 shares, or 45.97%, are held by public stockholders, including a charitable foundation organized by the Bank. The gross offering proceeds from the sale were $27,233,000 and the net proceeds were $25,829,000 (including $1,047,000 in stock contributed to the charitable foundation). So long as Magyar Bancorp, MHC exists, it will be required to own a majority of the voting stock of Magyar Bancorp, Inc. Three wholly owned, non-bank subsidiaries exist under Magyar Bank. Magyar Service Corporation, a New Jersey corporation, operates under the name Magyar Financial Services and receives commissions from annuity and life insurance sales referred to a licensed, non-bank financial planner. Hungaria Urban Renewal, LLC, a Delaware corporation, is a real-estate holding company whose only holding is Magyar Bank’s corporate headquarters in New Brunswick. MagBank Investment Company, a New Jersey corporation, operates as an investment holding company. The MagBank Investment Company meets the requirements to elect New Jersey Investment Company status and therefore is subject to a New Jersey state tax rate of 3.6% compared with a 9.0% corporate business tax rate for New Jersey corporations. Magyar Bank is subject to regulations issued by the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation. Magyar Bancorp, Inc. is subject to comprehensive regulation and examination by the Board of Governors of the Federal Reserve System and the New Jersey Department of Banking and Insurance. NOTE B –
